Broyles, C. J.
By consent the defendant was tried under two separate and distinct indictments at the same trial. A separate verdict of guilty and a separate judgment were rendered on each indictment. One motion for a new trial, based upon both verdicts, was made and overruled; and the defendant sued out one bill of exceptions, in which he seeks to have both of the judgments set aside. This is not allowable, and this court has no jurisdiction to entertain the bill of exceptions. Fillingame v. State, 27 Ga. App. 764 (109 S. T. 916), and cit.

Writ of error dismissed.


Luke and Bloodworth, JJ., ooneur.